Hintz v. Hintz, 1997 ND 85, 569 N.W.2d 288|N.D. Supreme Court|Hintz v. Hintz, 1997 ND 85, 569 N.W.2d 288[Go to Documents]Filed May 13, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 85Jerome Hintz,Plaintiff and Appellantv.Denise Hintz,Defendant and AppelleeCivil No. 960332Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.AFFIRMED.Per Curiam.Daniel J. Chapman of Chapman and Chapman, P.O. Box 1258, Bismarck, N.D. 58502-1258, for plaintiff and appellant.Jack McDonald of Wheeler Wolf, P.O. Box 2056, Bismarck, N.D. 58502-2056, for defendant and appellee.Hintz v. HintzCivil No. 960332Per Curiam.[¶1] In this divorce action, the plaintiff appeals the award of custody and the allocation of costs. The findings of fact are not clearly erroneous. The trial court did not abuse its discretion. Although not all of the justices agreed with the decision, Krank v. Krank, 529 N.W.2d 844 (N.D. 1995) is controlling precedent correctly applied by the trial court. The judgment is affirmed under N.D.R.App.P. 35.1(a)(2), (4), and (7).[¶2]Gerald W. VandeWalle, C.J.Dale V. SandstromHerbert L. MeschkeWilliam A. NeumannMary Muehlen Maring